                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    ROANOKE DIVISION

SUSAN P. HOLLENBECK,                           )
                                               )
       Plaintiff,                              )      Civil Action No. 7:19CV00676
                                               )
v.                                             )      MEMORANDUM OPINION
                                               )
EMMANUEL TRIKILIS and                          )      By: Hon. Glen E. Conrad
ELITE CONTRACTORS, INC.,                       )      Senior United States District Judge
                                               )
       Defendants.                             )


       Susan P. Hollenbeck filed this personal injury action against Emmanuel Trikilis and Elite

Contractors, Inc. (“Elite”) in the Circuit Court of Alleghany County, Virginia. The defendants

removed the action to this court on the basis of diversity jurisdiction. The matter is presently before

the court on Hollenbeck’s response to the notice of removal, which the court construes as a motion

to remand. For the following reasons, the motion will be denied.

                                             Background

       On November 17, 2017, Hollenbeck, a Virginia resident, was injured in an accident

involving her vehicle and a truck driven by Trikilis. Compl. ¶¶ 1–3, ECF No. 1-1. Trikilis’ truck

was licensed in the State of Ohio and owned by Elite. Id. ¶ 3. Following the accident, Trikilis

“claimed to be a resident of Campbell, Ohio, when interviewed by Virginia State Trooper D.

Roberts.” Id. ¶ 2. Trikilis was cited for and convicted of two driving offenses: failure to yield the

right-of-way and failure to possess a valid driver’s license. Id. ¶ 5.

       Hollenbeck filed the instant action against Trikilis and Elite on September 13, 2019.

Hollenbeck claims that the accident resulted from negligence and recklessness on the part of

Trikilis, that Trikilis was operating the truck within the scope of his employment with Elite, and that
Elite is vicariously liable for Trikilis’ negligent and reckless conduct. Id. ¶¶ 6–8. Hollenbeck seeks

to recover damages in the amount of $750,000.

       On October 7, 2019, the defendants removed the action to this court on the basis of diversity

jurisdiction. In the notice of removal, the defendants allege that “[a]t the time the Complaint was

filed, [Trikilis] was an Ohio resident.” Notice of Removal ¶ 5, Dkt. No. 1. The defendants further

allege that Elite “was a corporation with its principal place of business in Campbell, Ohio,” and that

Elite “remains an Ohio corporation.” Id.

       On October 22, 2019, Hollenbeck filed a response to the notice of removal. In the response,

Hollenbeck admits that she is a resident of Virginia and that the amount in controversy exceeds

$75,000.   However, Hollenbeck refuses to admit that complete diversity of citizenship exists

between the parties, and instead “calls for strict proof thereof.” Response at 2–3, Dkt. No. 2.

       The defendants construed Hollenbeck’s response as a motion to remand, and filed a brief in

opposition and accompanying exhibits on October 25, 2019. The exhibits include police and state

court records listing an Ohio address for Trikilis, as well as a notice certifying that service was

perfected upon Trikilis through the Commissioner of the Virginia Department of Motor Vehicles as

the statutory agent for a “nonresident motor vehicle operator.” See Va. Code Ann. § 8.01-308. The

defendants’ brief also indicates that Trikilis has been in Greece since the action was filed.

                                              Discussion

       In order for an action to be removed from state court to federal court, the action must be one

“of which the district courts of the United States have original jurisdiction.” 28 U.S.C. § 1441(a).

“The burden of establishing federal jurisdiction is placed upon the party seeking removal.”

Mulcahey v. Columbia Organic Chems. Co., 29 F.3d 148, 151 (4th Cir. 1984). “While a defendant

filing a notice of removal under 28 U.S.C. § 1446(a) need only allege federal jurisdiction with a

short plain statement—just as federal jurisdiction is pleaded in a complaint—when removal is

                                                   2
challenged the removing party bears the burden of demonstrating that removal jurisdiction is

proper.” Strawn v. AT&T Mobility LLC, 530 F.3d 293, 297 (4th Cir. 2008) (emphasis omitted).

       In this case, the defendants premised their removal upon 28 U.S.C. § 1332, pursuant to

which federal district courts have original jurisdiction over civil actions in which the amount in

controversy exceeds $75,000 and the dispute is between citizens of different states. See 28 U.S.C.

§ 1332(a). “Section 1332 requires complete diversity among the parties, meaning the citizenship of

[the] plaintiff must be different from the citizenship of each defendant.” Hoschar v. Appalachian

Power Co., 739 F.3d 163, 170 (4th Cir. 2014). When an action is removed based on diversity of

citizenship, “[d]iversity must be established at the time of removal.” Higgins v. E.I. DuPont de

Nemours & Co., 863 F.2d 1162, 1166 (4th Cir. 1988). Additionally, pursuant to the “forum-

defendant rule,” an action that is removable solely on the basis of diversity of citizenship “may not

be removed if any of the parties in interest properly joined and served as defendants is a citizen of

the State in which such action is brought.” 28 U.S.C. § 1441(b)(2).

       Upon review of the parties’ submissions, matters of public record, and applicable law, the

court concludes that the defendants have met their burden of demonstrating that complete diversity

exists between the parties and that neither defendant is a citizen of Virginia. Public records from

the Ohio Secretary of State and the Virginia State Corporation Commission confirm that Elite is

incorporated in Ohio and maintains its principal place of business there. See 28 U.S.C. § 1332(c)(1)

(providing that a corporation is deemed a citizen of any state in which it is incorporated and the

state in which it has its principal place of business). Likewise, the defendants’ exhibits support a

finding that Trikilis is domiciled outside of Virginia, and Hollenbeck has offered no evidence that

would suggest otherwise. See Axel Johnson, Inc. v. Carroll Carolina Oil Co., 145 F.3d 660, 663

(4th Cir. 1998) (explaining that citizenship of an individual defendant depends on domicile); see

also District of Columbia v. Murphy, 314 U.S. 441, 455 (1941) (“The place where a man lives is

                                                 3
